Case 20-22497-EPK   Doc 153-1   Filed 06/09/21   Page 1 of 42




                    EXHIBIT A
            Case 20-22497-EPK          Doc 153-1      Filed 06/09/21   Page 2 of 42




            CONFIDENTIAL SETTLEMENT AND RELEASE AGREEMENT

       This Settlement and Release Agreement (“Agreement”) is made by, between, and among

OFFICE DEPOT, LLC, as successor-in-interest to OFFICE DEPOT, INC. (“Office Depot”), on

the one hand, and JRS HEALTH SERVICES, LLC (“JRS”), RICHARD FALCHA (“Falcha”),

JEFFREY BISHOP, (“Bishop”), and STUART MILLER (“Miller”) on the other hand. Office

Depot, JRS, Falcha, Bishop, and Miller are each referred to as a “Party” to this Agreement and

collectively referred to as the “Parties” to this Agreement.

                                            RECITALS

       WHEREAS, on May 22, 2020, Office Depot and JRS entered into a Trade Vendor

Purchase Agreement (“TVA”) and Addendum to TVA; and

       WHEREAS, on August 26, 2020, Office Depot and JRS entered into an additional

Addendum to Trade Vendor Purchasing Agreement for Glove Purchases (the “Glove

Addendum”); and

       WHEREAS, on July 1, 2020, pursuant to the TVA and Addendum to TVA, Office Depot

submitted a purchase order for 300,000 boxes of Hartalega Gloveon Coats Nitrile Powder Free

Examination Gloves (the “Hartalega Gloves”), for a total purchase price of $2,751,000.00; and

       WHEREAS, on July 2, 2020, Office Depot paid to JRS the sum of $1,375,000.00 toward

the purchase of the Hartalega Gloves; and

       WHEREAS, on August 26, 2020, pursuant to the TVA and Glove Addendum, Office

Depot submitted a purchase order for 2,960,000 boxes of 100 Count Intco Synguard Powder Free

Nitrile Examination Gloves manufactured by Shandong Intco Medical Products Co Ltd (the “Intco

Gloves”), for a total purchase price of $23,976,000.00; and




                                                 1
            Case 20-22497-EPK          Doc 153-1     Filed 06/09/21     Page 3 of 42




       WHEREAS, on August 27, 2020, Office Depot paid to JRS an initial deposit of

$10,500,000.00 as partial payment toward the purchase of the Intco Gloves; and

       WHEREAS, a dispute has arisen between the Parties regarding their respective

performances under the TVA, and the Hartalega and Intco Gloves have not been delivered to

Office Depot; and

       WHEREAS, on October 28, 2020, JRS returned $1,370,000.00 to Office Depot; and

       WHEREAS, on November 3, 2020, Office Depot advised JRS that it was cancelling its

orders and demanded a return of all remaining amounts paid to JRS; and

       WHEREAS, on January 15, 2021, Office Depot filed a lawsuit against JRS, Falcha, and

Bishop in the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida,

styled Office Depot, LLC, as successor-in-interest to Office Depot, Inc. v. JRS Health Services,

LLC, Richard Falcha, and Jeffrey Bishop, Case No. 50-2021-CA-000631 XXXX MB (the “State

Court Lawsuit”); and

       WHEREAS, on March 2, 2021, Office Depot filed an adversary complaint against Miller

in the bankruptcy proceeding filed by Miller presently pending in the United States Bankruptcy

Court, Southern District of Florida, styled In re Stuart Roy Miller, Case No. 20-22497-EPK, with

the adversary proceeding styled Office Depot, LLC v. Stuart Roy Miller, Adv. Proc. No. 21-01074-

EPK (the “Adversary Proceeding”); and

       WHEREAS, in the State Court Lawsuit and the Adversary Proceeding, Office Depot

alleged it was entitled to a return of funds in the amount of $10,505,000.00 plus a penalty equal to

10% of the total price of the cancelled products, in the amount of $2,397,600.00; and

       WHEREAS, there is a bona fide dispute between the Parties as to the Parties’ respective

claims against each other; and



                                                 2
            Case 20-22497-EPK          Doc 153-1      Filed 06/09/21     Page 4 of 42




       WHEREAS, in the State Court Lawsuit and the Adversary Proceeding, Office Depot

alleged that Falcha, Bishop, and/or Miller were individually liable for the damages claimed; and

       WHEREAS, JRS, Falcha, Bishop, and Miller represent and warrant that, after Office

Depot provided the $10,500,000.00 deposit pursuant to the TVA and subsequent addenda,

$10,350,000.00 of that deposit was provided to suppliers in Asia pursuant to those same

documents, in an effort to purchase product to be supplied to Office Depot, with the remaining

$150,000.00 retained for shipping expenses; and

       WHEREAS, JRS, Falcha, Bishop, and Miller represent and warrant that JRS is now in a

position to sell product that was secured with Office Depot funds; and

       WHEREAS, the Parties have agreed to settle the State Court Lawsuit, the Adversary

Proceeding, and any other claims, whether known or unknown, arising out of, relating to, or in any

way connected with the subject matter of the TVA and subsequent addenda or otherwise, that have

been made or ever could have been made occurring at any time prior to and including the Effective

Date of this Agreement;

       NOW THEREFORE, in consideration of the promises herein stated and other valuable

consideration by each, the receipt and sufficiency of which is hereby acknowledged, the Parties

agree as follows:

                                          AGREEMENT

       1.      Recitals. The foregoing recitals are regarded by the Parties as true and correct, are

expressly incorporated by reference into this Agreement, and shall be considered a material term

and condition of this Agreement.

       2.      Effective Date. This Agreement shall become effective upon the date that the last

Party has executed this Agreement, and that date shall be the “Effective Date” as referred to herein.



                                                 3
            Case 20-22497-EPK          Doc 153-1     Filed 06/09/21     Page 5 of 42




       3.      Settlement of All Claims.      This Agreement settles and resolves all disputes,

disagreements, claims, and conflicts between the Parties including, but not limited to, all claims

that were or could have been asserted or brought by the Parties arising out of or relating to the

TVA, the Glove Addendum, and any subsequent addenda, as well as all claims that were or could

have been asserted or brought by the Parties relating to any conduct or event occurring at any time

prior to and including the Effective Date of this Agreement, including but not limited to all claims

that were or could have been asserted in the State Court Lawsuit or the Adversary Proceeding.

       4.      Payment and Performance.

               (a)     In consideration for the release and dismissal of the State Court Lawsuit and

                       the Adversary Proceeding, with prejudice, JRS shall pay Office Depot a

                       total of EIGHT MILLION DOLLARS AND NO CENTS ($8,000,000.00)

                       (the “Settlement Amount”) as follows:

                       i.     JRS shall pay Office Depot ONE HUNDRED FIFTY THOUSAND

                              DOLLARS AND NO CENTS ($150,000.00) no later than five (5)

                              business days after the Effective Date of this Agreement.

                       ii.    JRS shall pay Office Depot SEVEN MILLION EIGHT HUNDRED

                              FIFTY      THOUSAND          DOLLARS         AND      NO     CENTS

                              ($7,850,000.00) on or before June 21, 2021.

               (b)     The payments of the Settlement Amount set forth in section 4(a) above shall

                       be paid by wire transfer into the account designated by Office Depot. Office

                       Depot shall provide JRS with wire instructions upon execution of the

                       Settlement Agreement by all Parties.




                                                 4
            Case 20-22497-EPK          Doc 153-1       Filed 06/09/21    Page 6 of 42




               (c)     No later than five business days after the Effective Date of this Agreement,

                       Office Depot shall file a motion with the Bankruptcy Court seeking

                       dismissal of the Adversary Proceeding, with prejudice, in the form of the

                       joint motion attached hereto as Exhibit 1, and submit to the Bankruptcy

                       Court an order of dismissal in the form of the order attached hereto as

                       Exhibit 2. The dismissal of the Adversary Proceeding is contingent upon

                       approval of this Agreement by the Bankruptcy Court as it pertains to Miller,

                       with the Bankruptcy Court retaining jurisdiction to enter a non-

                       dischargeable final judgment against Miller in the event of JRS’s default, as

                       set forth in section 5 below.

               (d)     No later than five business days after payment in full of the Settlement

                       Amount by JRS and receipt of same by Office Depot, Office Depot shall

                       file a stipulation of dismissal of the State Court Lawsuit, with prejudice, in

                       the form of the stipulation attached hereto as Exhibit 3, and submit to the

                       State Court an order of dismissal in the form of the order attached hereto as

                       Exhibit 4.

       5.      Default by JRS. If JRS fails to make any payment under this Agreement as set forth

in section 4(a) above, Office Depot shall provide notice to JRS of its default(s). If JRS fails to

cure any default within five business days of such notice, Office Depot shall be entitled to:

               (a)     The entry of a consent final judgment in the State Court Lawsuit against

                       JRS, Falcha, and Bishop, jointly and severally, in the amount of TEN

                       MILLION FIVE HUNDRED THOUSAND DOLLARS AND NO CENTS

                       ($10,500,000.00), less any amounts previously paid by JRS toward the



                                                 5
     Case 20-22497-EPK      Doc 153-1      Filed 06/09/21     Page 7 of 42




             Settlement Amount (“Consent Final Judgment”). The motion for entry of a

             Consent Final Judgment in the State Court Lawsuit shall be in the form of

             the motion attached hereto as Exhibit 5, and the Consent Final Judgment

             shall be in the form of the order attached hereto as Exhibit 6.

      (b)    The entry of a non-dischargeable final judgment in the Adversary

             Proceeding against Miller adjudicating Miller jointly and severally liable

             for the amount of the Consent Final Judgment in the State Court Lawsuit

             along with JRS, Falcha, and Bishop. The motion to enforce this Agreement

             and for entry of the non-dischargeable final judgment in the Adversary

             Proceeding shall be in the form of the motion attached hereto as Exhibit 7,

             and the final judgment shall be in the form of the order attached hereto as

             Exhibit 8.

6.    Mutual Release of Claims.

      (a)    Upon JRS’s performance of its obligations set forth in section 4 of this

             Agreement, Office Depot and its representatives, predecessors, successors,

             beneficiaries, agents and assigns, hereby release, acquit, waive, satisfy and

             forever discharge JRS, Falcha, Bishop, and Miller and their administrators,

             directors, officers, shareholders, agents, present and former employees,

             representatives, servants, insurers, attorneys, affiliates, predecessors,

             successors and assigns, of and from any and all claims, demands,

             obligations, damages, actions, causes of actions, suits, debts, dues, sums of

             money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,

             controversies, agreements, promises, variances, trespasses, damages,



                                       6
Case 20-22497-EPK      Doc 153-1      Filed 06/09/21     Page 8 of 42




       judgments, executions and demands, direct or indirect, in law or in equity,

       which Office Depot and its representatives, predecessors, successors,

       beneficiaries, agents and assigns, ever had, now have, or hereafter can, shall

       or may have, against JRS, Falcha, Bishop, and Miller and their

       administrators, directors, officers, shareholders, agents, present and former

       employees, representatives, servants, insurers, attorneys, affiliates,

       predecessors, successors and assigns, for any cause whatsoever, from the

       beginning of the world through the Effective Date of this Agreement,

       including but not limited to all claims arising out of, relating to, or in any

       way connected with the subject matter of the TVA, the Glove Addendum,

       and any subsequent addenda and all claims alleged or that could have been

       alleged in the State Court Lawsuit or the Adversary Proceeding.

 (b)   Upon Office Depot’s performance of its obligations set forth in section 4 of

       this Agreement, JRS, Falcha, Bishop, and Miller and their representatives,

       predecessors, successors, beneficiaries, agents and assigns, hereby release,

       acquit, waive, satisfy and forever discharge Office Depot and its

       administrators, directors, officers, shareholders, agents, present and former

       employees, representatives, servants, insurers, attorneys, affiliates,

       predecessors, successors and assigns, of and from any and all claims,

       demands, obligations, damages, actions, causes of actions, suits, debts,

       dues, sums of money, accounts, reckonings, bonds, bills, specialties,

       covenants, contracts, controversies, agreements, promises, variances,

       trespasses, damages, judgments, executions and demands, direct or indirect,



                                 7
            Case 20-22497-EPK          Doc 153-1      Filed 06/09/21      Page 9 of 42




                       in law or in equity, which JRS, Falcha, Bishop, and Miller and their

                       representatives, predecessors, successors, beneficiaries, agents and assigns,

                       ever had, now have, or hereafter can, shall or may have, against Office

                       Depot and its administrators, directors, officers, shareholders, agents,

                       present and former employees, representatives, servants, insurers, attorneys,

                       affiliates, predecessors, successors and assigns, for any cause whatsoever,

                       from the beginning of the world through the Effective Date of this

                       Agreement, including but not limited to all claims arising out of, relating to,

                       or in any way connected with the subject matter of the TVA, the Glove

                       Addendum, and any subsequent addenda and all claims alleged or that could

                       have been alleged in the State Court Lawsuit or the Adversary Proceeding.

       7.      Fees and Costs.     Each Party shall bear its own costs and attorneys’ fees in

connection with the State Court Lawsuit and Adversary Proceeding.              Notwithstanding the

foregoing, if any Party files a motion or action to enforce the terms of this Agreement, including

but not limited to the motions set forth in section 5 above or an action in aid of execution of any

judgment entered, the prevailing Party shall be entitled to an award of its attorneys’ fees, expenses,

and costs incurred in enforcing this Agreement.

       8.      Notice. Any notice required by this Agreement shall be sent via FedEx next day

delivery and email on the individuals set forth below. Notice shall be effective as of the later of

1) the date and time located on the email sent to the above email addresses or 2) the date and time

provided in the FedEx delivery confirmation.

               (a)     If to Office Depot:

                       Kimberly J. Freedman
                       Nelson Mullins Broad and Cassel

                                                  8
Case 20-22497-EPK      Doc 153-1      Filed 06/09/21   Page 10 of 42




        One Biscayne Tower, 21st Floor
        2 South Biscayne Boulevard
        Miami, Florida 33131
        Telephone: 305.373.9400
        kimberly.freedman@nelsonmullins.com

               and

        Fred M. Wood, Jr.
        Nelson Mullins Riley & Scarborough
        One Wells Fargo Center
        301 South College Street, 23rd Floor
        Charlotte, NC 28202
        Telephone: 704.417.3059
        fred.wood@nelsonmullins.com


  (b)   If to JRS, Falcha, Bishop, and/or Miller:

        Anthony R. McClure
        Porter, Wright, Morris & Arthur, LLP
        9132 Strada Place, Third Floor
        Naples, Florida 34108
        Telephone: 239.593.2900
        amcclure@porterwright.com

               and

        Theodore R. Walters
        Porter, Wright, Morris & Arthur, LLP
        9132 Strada Place, Third Floor
        Naples, Florida 34108
        Telephone: 239.593.2900
        twalters@porterwright.com

               and

        Sara K. White
        Porter, Wright, Morris & Arthur, LLP
        9132 Strada Place, Third Floor
        Naples, Florida 34108
        Telephone: 239.593.2900
        swhite@porterwright.com



                                  9
            Case 20-22497-EPK        Doc 153-1      Filed 06/09/21     Page 11 of 42




       9.      Confidentiality. The Parties agree that the terms and provisions of this Agreement,

including the amount of the consideration and discussions surrounding the making of the

Agreement, are and shall remain confidential, and they agree not to disclose them to any other

person, or in any manner notify, provide, publish, publicize, disclose, disseminate, or in any way

make known to a third person, organization, or entity, except:

               (a)    To a Party’s spouse;

               (b)    To a Party’s attorney;

               (c)    As required by sections 4(c) and 5(b) above for purposes of seeking

                      dismissal of the Adversary Proceeding, and, in the event of JRS’s default,

                      seeking the entry of the non-dischargeable judgment against Miller, in

                      which case the Agreement shall be made available to the Bankruptcy Court

                      for review and approval, to the Bankruptcy Trustee, and to other creditors

                      and interested parties in Bankruptcy Case No. 20-22497 to the extent

                      required by law or otherwise ordered by the Bankruptcy Court. The Parties

                      expressly acknowledge that this Agreement shall be filed on the docket in

                      the Adversary Proceeding and in Bankruptcy Case No. 20-22497, for

                      purposes of obtaining necessary Court approval of the Agreement and to

                      effectuate the dismissal of the Adversary Proceeding against Miller. The

                      Parties expressly agree that filing the Agreement on the bankruptcy docket

                      for these purposes does not violate this confidentiality provision. Further,

                      the Parties expressly agree that the draft motions, order, and judgment at

                      Exhibits 1, 2, 7, and 8 of this Agreement do not violate this confidentiality

                      provision and that such draft motions, order, and judgment may be filed on



                                               10
             Case 20-22497-EPK         Doc 153-1      Filed 06/09/21     Page 12 of 42




                       the docket in the Adversary Proceeding and Bankruptcy Case No. 20-22497

                       as necessary to effectuate the provisions of this Agreement;

               (d)     In connection with a motion or action to enforce this Agreement, including

                       but not limited to the filings addressed in section 5 above;

               (e)     As may be required in connection with preparing and filing tax returns,

                       financial statements or disclosures, any company audit, or for other

                       regulatory purposes;

               (f)     As may be required by the order of a court of competent jurisdiction or law

                       enforcement; and

               (g)     As otherwise required by law, such as, but not limited to, a subpoena, or

                       any disclosure requirement in any way related to the public or private

                       companies.

       10.     Non-Disparagement. The Parties agree, as a material term of this Agreement, to

immediately cease any conduct, and to refrain from any conduct in the future which impugns the

quality, reputation, integrity, or character of any other Party to this Agreement or any other Party’s

products, services, or employees. Notwithstanding the foregoing, the Parties shall be permitted to

respond truthfully to inquiries made of the Parties so stating that “the matter was settled.”

The Parties shall also be permitted to respond truthfully to inquiries made of the Parties, if

the Parties are served with a subpoena or other legal process in the context of a legal action or if

the Parties are required to testify in a government administrative action or make any disclosure

required by law in connection with any requirement for public or private companies; responding

truthfully in such scenarios will not be considered a breach of this Agreement. If a Party believes

that another Party has not responded truthfully, then the accusatory Party bears the burden of



                                                 11
               Case 20-22497-EPK       Doc 153-1      Filed 06/09/21     Page 13 of 42




proving that the accused Party did not respond truthfully. The Parties further agree that any

violation of this non-disparagement provision may be redressed by means of injunctive relief and

specific performance, in addition to any other remedies provided by law for breach of the

Agreement or otherwise.

       11.       No Admissions. The Parties understand and agree that this Agreement is a

compromise of disputed claims, and that the execution of this Agreement is not to be construed as

an admission of liability by any Party. All Parties expressly deny any such liability.

       12.       Execution. This Agreement may be executed in counterparts, each of which shall

be deemed an original. All counterparts shall together constitute one and the same document. For

purposes of execution, a document signed and transmitted by email or facsimile shall be treated as

an original.

       13.       Cooperation. The Parties agree they will sign and deliver any documents or do

anything else necessary in the future to make the provisions and intent of this Agreement effective

without receiving further consideration.

       14.       Waiver. The failure of any Party at any time to require full compliance with the

strict terms of this Agreement shall not constitute a waiver of any Party’s right to fully enforce any

term or provision within this Agreement or to pursue any remedy allowable by law for any breach

of this Agreement. This Agreement and any provision within this Agreement may only be waived

by a writing signed by the waiving Party.

       15.       Advice of Counsel/Acknowledgement. The Parties warrant and represent that this

Agreement was signed only after due consideration by each Party and in consultation with, or the

opportunity to consult with, their respective counsel, and that no Party was fraudulently induced,

coerced, or intimidated to sign this Agreement. The Parties further warrant and represent that they



                                                 12
             Case 20-22497-EPK         Doc 153-1      Filed 06/09/21     Page 14 of 42




have each carefully read and understand the terms and effect of this Agreement and all documents

executed, to be executed, and to be filed with or entered by the State Court and Bankruptcy Court

in connection herewith.

       16.     Authority. Each of the Parties to this Agreement represents, warrants, and affirms

that the signatory on behalf of each Party is fully authorized to sign for and bind that Party and its

or their beneficiaries, if any, and the signatory for each Party hereby represents, warrants, and

affirms that they have executed and delivered this Agreement with full capacity and intent to bind

that Party hereby.

       17.     Survival and Benefits. This Agreement shall be binding upon and shall inure to the

benefit of the Parties’ officers, directors, shareholders, employees, agents, representatives,

attorneys, parents, subsidiaries, affiliates, general or limited partners or members heirs, executors,

administrators, predecessors, successors, and assigns.

       18.     Entire Agreement. This Agreement is an integrated agreement and represents the

entire and final understanding of the Parties relative to the subject matter described herein and

supersedes all prior or contemporaneous negotiations, correspondence, conversation, agreements,

or understandings applicable to the matters contained herein. The Parties agree that there are no

commitments, agreements, representations, or understandings concerning the subject matter of the

Agreement that are not contained in this Agreement. No other communications (written or oral)

or documents, including correspondence between counsel, shall be construed as a part of or

interpretation of this Agreement.

       19.     No Oral Modification. This Agreement may not be altered, amended, modified, or

rescinded in any way except by written instrument duly executed by the Parties.




                                                 13
              Case 20-22497-EPK       Doc 153-1       Filed 06/09/21    Page 15 of 42




       20.      Headings. The headings contained in this Agreement are for reference purposes

only and shall not affect the meaning or interpretation of this Agreement.

       21.      No Presumption of Authorship. The Parties acknowledge, represent, and agree that

each Party has been afforded a full opportunity to and has negotiated the terms of this Agreement.

No Party, or counsel to any Party, shall be deemed the drafter of this Agreement.

       22.      Severability. The Parties understand and agree that if any term, condition, or other

provision contained in this Agreement is determined by a court of competent jurisdiction to be

invalid or unenforceable in any manner, all other terms, conditions, and provisions within the

Agreement shall be unaffected by such invalidity or unenforceability and shall remain in full force

and effect.

       23.      Governing Law. The substantive law of Florida governs every aspect of this

Agreement. The Federal and State courts located in Palm Beach County, Florida, including to the

extent applicable and provided by law the Federal Bankruptcy Court located in Palm Beach

County, shall have exclusive jurisdiction over any disputes arising out of or relating to any aspect

of this Agreement, including the enforcement, performance, or interpretation of same.



                    [SIGNATURE BLOCKS ON THE FOLLOWING PAGE]




                                                 14
Case 20-22497-EPK   Doc 153-1   Filed 06/09/21   Page 16 of 42
Case 20-22497-EPK   Doc 153-1   Filed 06/09/21   Page 17 of 42
Case 20-22497-EPK   Doc 153-1   Filed 06/09/21   Page 18 of 42
Case 20-22497-EPK   Doc 153-1   Filed 06/09/21   Page 19 of 42
              Case 20-22497-EPK         Doc 153-1       Filed 06/09/21     Page 20 of 42




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM DIVISION

In re:

STUART ROY MILLER,                                      Case No.: 20-22497-EPK

      Debtor.                                           Chapter 11
__________________________/

                 MOTION TO APPROVE SETTLEMENT AGREEMENT
              BETWEEN OFFICE DEPOT, LLC AND STUART ROY MILLER

         Office Depot, LLC, as successor in interest to Office Depot, Inc. ("Office Depot"), pursuant

to 11 U.S.C. § 105(a) and Fed. R. Civ. P. 41(a)(2), respectfully requests that the Court approve a

proposed settlement agreement between with JRS Health Services, LLC ("JRS"), Richard Falcha

("Falcha"), Jeffrey Bishop ("Bishop") and Stuart Roy Miller ("Miller" or the "Debtor"), with respect

to Office Depot and the Debtor. In support of these requests Office Debtor states:

                                           BACKGROUND

         1.      The Debtor filed a voluntary petition for relief under chapter 11 of the United States

Bankruptcy Code on November 13, 2020. ECF No. 1.

         2.      The case was converted to chapter 7 on March 8, 2021, and Michael Bakst has been

appointed as the chapter 7 trustee. ECF Nos. 87 and 88.

         A.      Office Depot's Claims.

         3.      Office Depot is a nationwide retail office supplier and creditor, and is also a creditor

of the Debtor.

         4.      Specifically, Office Depot and JRS were parties to a May 2020 trade vendor

purchase agreement (as amended, the "TVA"), pursuant to which Office Depot was to purchase

gloves and other supplies from JRS. In July and August 2020, Office Depot submitted purchase



                                                    1
                                                                                              Exhibit 1
            Case 20-22497-EPK          Doc 153-1      Filed 06/09/21      Page 21 of 42




orders to JRS under the TVA, and paid JRS a total of $11,875,000.00 towards its purchase orders.

       5.      The products purchased by Office Depot have not been delivered, and a dispute

arose between the parties regarding their performances under the TVA.

       6.      On October 28, 2020 JRS returned $1,370,000.00 to Office Depot. However, on

January 15, 2021 Office Depot sued JRS and two of its members, Falcha and Bishop, in the Circuit

Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, Case No. 50-2021-

CA-000631 XXXX MB (the "State Court Lawsuit"). On March 2, 2021 Office Depot filed an

adversary complaint against the Debtor, who also was a member of JRS, in this bankruptcy case,

Adv. Proc. No. 21-01074-EPK (the "Adversary Proceeding"). Through the Adversary Proceeding,

Office Depot seeks to liquidate its claims against the Debtor and deem them non-dischargeable

under 11 U.S.C. § 523.

       B.      The Proposed Settlement.

       7.      A bona fide dispute exists between the parties regarding the TVA and amounts

owed thereunder.

       8.      The parties wish to settle the State Court Lawsuit, Adversary Proceeding, and any

other claims related to the subject matter of the TVA and amounts owing thereunder. Following

settlement discussions the parties have prepared a proposed settlement agreement (the

"Agreement"). A copy of the Agreement is attached as EXHIBIT "A".

       9.      The material terms of the Agreement, as it pertains to Debtor, are as follows:1

               •       JRS shall pay Office Depot a sum certain (the “Settlement Amount”)
                       through two installments.

               •       Office Depot shall file a motion with this Court seeking to dismiss the
                       Adversary Proceeding with prejudice; provided, however, that the dismissal

1
         Settlement terms are summarized herein for convenience purposes only. Interested parties are
encouraged to read and review the Settlement in its entirety. To any extent the terms of the Settlement
conflict with this motion, the Settlement shall control.
                                                  2
                                                                                            Exhibit 1
             Case 20-22497-EPK        Doc 153-1       Filed 06/09/21     Page 22 of 42




                       is contingent upon approval of the Agreement by this Court as it pertains to
                       the Debtor, and the Court retaining jurisdiction to enter a non-dischargeable
                       final judgment in the event of a default by JRS.

               •       Upon payment of the Settlement Amount in full by JRS, Office Depot shall
                       file a stipulation of dismissal with prejudice in the State Court Lawsuit.

               •       In the event JRS fails to make any payment under the Agreement, and fails
                       to cure after notice, Office Depot shall be entitled to: (a) entry of a consent
                       final judgment in the State Court Lawsuit against JRS, Falcha and Bishop,
                       jointly and severally, in the amount of $10,500,000.00 less any amounts
                       paid on the Settlement Amount, and (b) entry of a non-dischargeable
                       judgment against the Debtor in the Adversary Proceeding, which holds him
                       jointly and severally liable, with JRS, Falcha and Bishop, for the amount of
                       the consent judgment in the State Court Lawsuit.

               •       Upon full performance by JRS and payment of the Settlement Amount in
                       full, the parties shall exchange general releases.

               •       Subject to various exceptions, including being filed in this bankruptcy case
                       for Court approval, the Agreement is confidential.

       10.     Office Depot requests that the Court approve the Settlement with respect to Office

Depot and the Debtor for purposes of resolving this Adversary Proceeding.

                                          ARGUMENT

       By its terms, Fed. R. Bankr. P. 9019, which governs proposed settlements, is limited to

motions filed by estate representatives such as trustees or debtors in possession. See Fed. R. Bankr.

P. 9019(a). The Debtor is no longer the representative of his bankruptcy estate. As such, Fed. R.

Bankr. P. 9019 does not apply to the Agreement. See In re McKay, 443 B.R. 511, 522–23 (Bankr.

D. Ark. 2010) (settlement between creditor and chapter 7 debtor was not governed by Rule 9019

and did not require court approval) (citing cases).

       Rather, Office Depot seeks approval of the settlement and the ultimate dismissal of the

Adversary Proceeding through Fed. R. Civ. P. 41(a)(2). Rule 41(a)(2), which applies in adversary

proceedings and contested matters through Fed. R. Bankr. P. 7041 and 9014, states in relevant part

that "an action may be dismissed at the plaintiff's request only by court order, on terms that the

                                                 3
                                                                                           Exhibit 1
           Case 20-22497-EPK          Doc 153-1       Filed 06/09/21     Page 23 of 42




court considers proper." Fed. R. Civ. P. 41(a)(2). Given the phrase "on terms that the court

considers proper," a court analyzing Rule 41(a)(2) dismissal request "must exercise its broad

equitable discretion . . . to weigh the relevant equities and do justice between the parties . . .

attaching such conditions to the dismissal as are adeemed appropriate." McCants v. Ford Motor

Co., Inc., 781 F.2d 855, 857 (11th Cir. 1986) (citations omitted). Dismissal on a Rule 41(a)(2)

motion "is within the sound discretion of the district court, and its order may be reviewed only for

an abuse of discretion." Id.

       Moreover, the Supreme Court has determined that district courts may retain ancillary

jurisdiction to enforce settlement agreements if provided in a Rule 41(a)(2) dismissal order:

               If the parties wish to provide for the court's enforcement of a
               dismissal-producing settlement agreement, they can seek to do so.
               When the dismissal is pursuant to Federal Rule of Civil Procedure
               41(a)(2), which specifies that the action "shall not be dismissed at
               the plaintiff's instance save upon order of the court and upon such
               terms and conditions as the court deems proper," the parties'
               compliance with the terms of the settlement contract (or the court's
               "retention of jurisdiction" over the settlement contract) may, in the
               court's discretion, be one of the terms set forth in the order. Even
               when, as occurred here, the dismissal is pursuant to Rule
               41(a)(1)(ii) (which does not by its terms empower a district court to
               attach conditions to the parties' stipulation of dismissal) we think the
               court is authorized to embody the settlement contract in its dismissal
               order or, what has the same effect, retain jurisdiction over the
               settlement contract) if the parties agree.

Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381, 114 S.Ct. 1673 (1994)

(emphasis removed).

       The Court should exercise its discretion to approve the Agreement with respect to the

Debtor and Office Depot, which will result in the dismissal of the Adversary Proceeding, while

retaining jurisdiction to enter a default judgment against the Debtor. The Agreement is the result

of extensive, good faith negotiations between the parties. Its approval will resolve two cases, the

State Court Lawsuit and Adversary Proceeding, that otherwise will be heavily litigated for a
                                                  4
                                                                                          Exhibit 1
            Case 20-22497-EPK         Doc 153-1      Filed 06/09/21     Page 24 of 42




substantial period of time. Approval of the Agreement conserves the resources of the parties,

promotes judicial economy and does not prejudice any interested party.

       Finally, to the extent Rule 41(a)(2) dismissals are not approved, it is often because the

parties have not placed temporal or other limits on jurisdiction in the event of a default. See Brass

Smith, LLC v. RPI Indus., Inc., 827 F.Supp.2d 377, 383 (D. N.J. 2011) ("The difficulty with the

parties' proposed language is that there are no temporal or other limits to the Court's jurisdiction

over the settlement agreement."). The issues in Brass Smith are not present here, because the

parties simply request that the Court retain jurisdiction to enter a default judgment against Debtor

in the event JRS defaults in paying the Settlement Amount. Under the terms of the Settlement

Agreement, JRS will either pay the Settlement Amount in full or default within less than two

months, i.e. by June 2021. Thus, there is a built-in temporal limit of this Court's jurisdiction over

the Settlement.

       Approval of the Settlement is appropriate under Rule 41(a)(2), and the Court should grant

the Motion.




                          [Remainder of Page Intentionally Left Blank]




                                                 5
                                                                                          Exhibit 1
            Case 20-22497-EPK         Doc 153-1      Filed 06/09/21    Page 25 of 42




       WHEREFORE, Office Depot respectfully requests that this Court enter an order: (1)

approving the Agreement with respect to Office Depot and the Debtor, (2) dismissing the Adversary

Proceeding with prejudice, (3) reserving jurisdiction to interpret and enforce the Agreement, and

enter a default judgment against the Debtor as provided for therein, and (4) providing for such

further relief as the Court deems just and proper.



Dated ______, 2021

                                              SHRAIBERG, LANDAU & PAGE, P.A.
                                              Attorneys for Office Depot
                                              2385 NW Executive Center Drive, Suite 300
                                              Boca Raton, Florida 33431
                                              Telephone: 561-443-0800
                                              Facsimile: 561-998-0047
                                              Email: bss@slp.law
                                              Email: pdorsey@slp.law

                                              By:    /s/ Bradley Shraiberg
                                                         Bradley Shraiberg, Esq.
                                                         Fla. Bar. No. 121622
                                                         Patrick Dorsey, Esq.
                                                         Fla. Bar. No. 0085841




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

CM/ECF Notice of Electronic Filing to all parties registered to receive electronic noticing in this

case on ______, 2021.

                                                      By:   /s/ Bradley Shraiberg
                                                               Bradley Shraiberg, Esq.

                                                 6
                                                                                         Exhibit 1
               Case 20-22497-EPK      Doc 153-1      Filed 06/09/21     Page 26 of 42




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM DIVISION

In re:

STUART ROY MILLER,                                    Case No.: 20-22497-EPK

      Debtor.                                         Chapter 11
__________________________/

OFFICE DEPOT, LLC,

                 Plaintiff.

v.                                                    Adv. Proc. No. 21-01074-EPK

STUART ROY MILLER,

            Defendant.
__________________________/

          ORDER APPROVING SETTLEMENT AGREEMENT AND DISMISSING
           ADVERSARY PROCEEDING NO. 21-01074-EPK, WITH PREJUDICE

          THIS CAUSE came before the Court on the Motion to Approve Settlement Agreement

Between Office Depot, LLC and Sturt Roy Miller[D.E. # __ ], filed by the Plaintiff, OFFICE

DEPOT, LLC. (“Office Depot”). The Court, having considered the Motion, having reviewed the

portions of the Confidential Settlement and Release Agreement (“Agreement”) that pertain to

Defendant, Stuart Roy Miller (“Miller”), and being otherwise fully advised in the premises, it is

hereby:

          ORDERED AND ADJUGED as follows:

          1.     The Motion to Approve Settlement Agreement Between Office Depot, LLC and

Stuart Roy Miller is GRANTED.

          2.     The Agreement, as it pertains to the Miller, is approved, and Office Depot and

Miller are authorized to take any and all necessary actions to effectuate the terms of the Agreement.

                                                 1
                                                                                          Exhibit 2
             Case 20-22497-EPK       Doc 153-1      Filed 06/09/21     Page 27 of 42




        3.     Adversary Proceeding No. 21-01074-EPK is DISMISSED, with prejudice.

        4.     The Court reserves jurisdiction to enforce the terms of the Agreement as it pertains

               to Miller, including but not limited to the entry of a non-dischargeable final

               judgment against Miller upon default by JRS Health Services, LLC of its

               obligations under the Agreement as set forth therein.

        DONE AND ORDERED in the Southern District of Florida this _____ day of ______,
2021.

                                             Erik P. Kimball, Bankruptcy Judge




                                                2
                                                                                         Exhibit 2
              Case 20-22497-EPK          Doc 153-1       Filed 06/09/21     Page 28 of 42




                                                         IN THE CIRCUIT COURT OF THE
                                                         15th JUDICIAL CIRCUIT IN AND
                                                         FOR PALM BEACH COUNTY, FLORIDA

                                                         CIRCUIT CIVIL DIVISION

                                                         CASE NO. 50-2021-CA-000631 XXXX MB

OFFICE DEPOT, LLC, a Delaware
Limited Liability Company, as
successor-in-interest, to OFFICE DEPOT,
INC., a Delaware Corporation

             Plaintiff,
v.

JRS HEALTH SERVICES LLC, a Florida
Limited Liability Company, and RICHARD
FALCHA, an Individual, and JEFFREY
BISHOP, an Individual,

        Defendants.
_______________________________________/

                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff, OFFICE DEPOT, LLC, as successor-in-interest to OFFICE DEPOT, INC., and

Defendants, JRS HEALTH SERVICES LLC, RICHARD FALCHA, and JEFFREY BISHOP, by

and through undersigned counsel and pursuant to Rule 1.420(a)(1)(B), Fla. R. Civ. P., hereby submit

this Joint Stipulation of Dismissal with Prejudice, and agree as follows:

        1.        The parties have entered into a settlement agreement that fully resolves all claims

raised in this action.

        2.        The parties agree that all claims raised, or that could have been raised, in this matter

shall be dismissed with prejudice, with each party bearing their own attorneys’ fees and costs.



                          [SIGNATURE BLOCKS ON THE FOLLOWING PAGE]


                                                     1
                                                                                               Exhibit 3
           Case 20-22497-EPK         Doc 153-1         Filed 06/09/21    Page 29 of 42




Dated: ________, 2021

Respectfully Submitted,

 Nelson Mullins Broad and Cassel                      Porter, Wright, Morris & Arthur, LLP

 By: /s/                                              By: /s/

 Kimberly J. Freedman                                 Theodore R. Walters
 Fla. Bar No. 71826                                   Fla. Bar No. 0985813
 kimberly.freedman@nelsonmullins.com                  twalters@porterwright.com
 One Biscayne Tower, 21st Floor                       Anthony R. McClure
 2 South Biscayne Boulevard                           Fla. Bar No. 102753
 Miami, Florida 33131                                 amcclure@porterwright.com
 Telephone: 305.373.9400                              Sara K. White
 Facsimile: 305.373.9443                              Fla. Bar No. 086014
                                                      swhite@porterwright.com
 Attorneys for Plaintiff, Office Depot, LLC, as       9132 Strada Place, Third Floor
 successor-in-interest to Office Depot, Inc.          Naples, Florida 34108
                                                      Telephone: 239.593.2900
                                                      Facsimile: 239.593.2990

                                                      Attorneys for Defendants, JRS Health
                                                      Services LLC, Richard Falcha, and Jeffrey
                                                      Bishop




                                                  2
                                                                                          Exhibit 3
             Case 20-22497-EPK          Doc 153-1      Filed 06/09/21    Page 30 of 42




                                                       IN THE CIRCUIT COURT OF THE
                                                       15th JUDICIAL CIRCUIT IN AND
                                                       FOR PALM BEACH COUNTY, FLORIDA

                                                       CIRCUIT CIVIL DIVISION

                                                       CASE NO. 50-2021-CA-000631 XXXX MB

OFFICE DEPOT, LLC, a Delaware
Limited Liability Company, as
successor-in-interest, to OFFICE DEPOT,
INC., a Delaware Corporation

            Plaintiff,
v.

JRS HEALTH SERVICES LLC, a Florida
Limited Liability Company, and RICHARD
FALCHA, an Individual, and JEFFREY
BISHOP, an Individual,

        Defendants.
_______________________________________/

                         ORDER OF DISMISSAL WITH PREJUDICE

       THIS CAUSE, having come before the Court on the Parties’ Joint Stipulation of Dismissal

with Prejudice, and the Court having been advised of an agreement between the parties, and being

otherwise fully advised in the premises, it is hereby:

       ORDERED and ADJUDGED as follows:

       1.        All claims or causes of action raised, or that could have been raised, in this matter

are hereby dismissed with prejudice.

       2.        All pending motions are denied as moot.

       3.        The parties shall bear their own attorneys’ fees and costs.




                                                   1
                                                                                           Exhibit 4
           Case 20-22497-EPK       Doc 153-1      Filed 06/09/21    Page 31 of 42




      4.     The Court retains jurisdiction to enforce the terms of the Agreement.

      DONE AND ORDERED in West Palm Beach, Palm Beach County, Florida this _____ day
of ________________________, 2020.



                                           John S. Kastrenakes, Circuit Judge
Copies furnished to:
Kimberly J. Freedman: kimberly.freedman@nelsonmullins.com
Theodore R. Walters: twalters@porterwright.com
Anthony R. McClure: amcclure@porterwright.com
Sara K. White: swhite@porterwright.com




                                              2
                                                                                     Exhibit 4
             Case 20-22497-EPK         Doc 153-1      Filed 06/09/21        Page 32 of 42




                                                      IN THE CIRCUIT COURT OF THE
                                                      15th JUDICIAL CIRCUIT IN AND
                                                      FOR PALM BEACH COUNTY, FLORIDA

                                                      CIRCUIT CIVIL DIVISION

                                                      CASE NO. 50-2021-CA-000631 XXXX MB

OFFICE DEPOT, LLC, a Delaware
Limited Liability Company, as
successor-in-interest, to OFFICE DEPOT,
INC., a Delaware Corporation

            Plaintiff,
v.

JRS HEALTH SERVICES LLC, a Florida
Limited Liability Company, and RICHARD
FALCHA, an Individual, and JEFFREY
BISHOP, an Individual,

        Defendants.
_______________________________________/

             JOINT MOTION FOR ENTRY OF CONSENT FINAL JUDGMENT

       Plaintiff, OFFICE DEPOT, LLC, as successor-in-interest to OFFICE DEPOT, INC.

(“Office Depot”), and Defendants, JRS HEALTH SERVICES LLC (“JRS”), RICHARD FALCHA

(“Falcha”), and JEFFREY BISHOP (“Bishop” and, collectively “Defendants”), by and through

undersigned counsel and pursuant to Rule 1.420(a)(1)(B), Fla. R. Civ. P., hereby move for the entry

of a consent final judgment against the Defendants, and state as follows:

       1.        Office Depot initiated this action against Defendants on January 15, 2021.

       2.        The parties subsequently resolved this dispute by entering into a Confidential

Settlement and Release Agreement (“Agreement”), the effective date of which is May ____, 2021.

       3.        Pursuant to the Agreement, the parties agreed to the entry of a consent final

judgment in this matter against JRS, Falcha, and Bishop, jointly and severally, in the amount of


                                                  1
                                                                                            Exhibit 5
            Case 20-22497-EPK         Doc 153-1      Filed 06/09/21     Page 33 of 42




TEN    MILLION       FIVE     HUNDRED        THOUSAND         DOLLARS        AND      NO      CENTS

($10,500,000.00), less any amounts previously paid by JRS toward the total settlement amount,

should JRS default on its payment obligations under the Agreement.

       4.      JRS defaulted on its payment obligations under section 4(a) of the Agreement.

       5.      Office Depot provided notice to JRS of its default(s) pursuant to the notice

provision of the Agreement.

       6.      JRS failed to cure its default(s) within five business days of such notice.

       7.      Prior to its default(s), JRS paid Office Depot the total amount of $______________.

       8.      Accordingly, the parties agree that Office Depot is entitled to the entry of a consent

final judgment against JRS, Falcha, and Bishop, jointly and severally, in the amount of

[$10,500,000.00 less the amount identified in paragraph 7], and they respectfully request that

this Court enter a consent final judgment in the form attached hereto as Exhibit A.

       WHEREFORE, Plaintiff, Office Depot, and Defendants, JRS, Falcha, and Bishop,

respectfully request that this Court grant this motion and enter the consent final judgment attached

hereto, as well as any and all further relief the Court deems just and proper.



                    [SIGNATURE BLOCKS ON THE FOLLOWING PAGE]




                                                 2
                                                                                             Exhibit 5
           Case 20-22497-EPK         Doc 153-1         Filed 06/09/21    Page 34 of 42




Dated: ________, 2021

Respectfully Submitted,

 Nelson Mullins Broad and Cassel                      Porter, Wright, Morris & Arthur, LLP

 By: /s/                                              By: /s/

 Kimberly J. Freedman                                 Theodore R. Walters
 Fla. Bar No. 71826                                   Fla. Bar No. 0985813
 kimberly.freedman@nelsonmullins.com                  twalters@porterwright.com
 One Biscayne Tower, 21st Floor                       Anthony R. McClure
 2 South Biscayne Boulevard                           Fla. Bar No. 102753
 Miami, Florida 33131                                 amcclure@porterwright.com
 Telephone: 305.373.9400                              Sara K. White
 Facsimile: 305.373.9443                              Fla. Bar No. 086014
                                                      swhite@porterwright.com
 Attorneys for Plaintiff, Office Depot, LLC, as       9132 Strada Place, Third Floor
 successor-in-interest to Office Depot, Inc.          Naples, Florida 34108
                                                      Telephone: 239.593.2900
                                                      Facsimile: 239.593.2990

                                                      Attorneys for Defendants, JRS Health
                                                      Services LLC, Richard Falcha, and Jeffrey
                                                      Bishop




                                                  3
                                                                                          Exhibit 5
             Case 20-22497-EPK        Doc 153-1      Filed 06/09/21   Page 35 of 42




                                                     IN THE CIRCUIT COURT OF THE
                                                     15th JUDICIAL CIRCUIT IN AND
                                                     FOR PALM BEACH COUNTY, FLORIDA

                                                     CIRCUIT CIVIL DIVISION

                                                     CASE NO. 50-2021-CA-000631 XXXX MB
OFFICE DEPOT, LLC, a Delaware
Limited Liability Company, as
successor-in-interest, to OFFICE DEPOT,
INC., a Delaware Corporation

            Plaintiff,
v.

JRS HEALTH SERVICES LLC, a Florida
Limited Liability Company, and RICHARD
FALCHA, an Individual, and JEFFREY
BISHOP, an Individual,

        Defendants.
_______________________________________/

                                CONSENT FINAL JUDGMENT

       THIS CAUSE, having come before the Court on the Parties’ Joint Motion for Entry of

Consent Final Judgment (“Joint Motion”), and the Court, having reviewed the Joint Motion,

having been advised by the parties that Plaintiff, OFFICE DEPOT, LLC, as successor-in-interest

to OFFICE DEPOT, INC. (“Office Depot”), and Defendants, JRS HEALTH SERVICES LLC

(“JRS”), RICHARD FALCHA (“Falcha”), and JEFFREY BISHOP (“Bishop”), have agreed and

consented to the entry of this consent final judgment, and being otherwise fully advised in the

premises, it is hereby:

       ORDERED and ADJUDGED as follows:

       1.        The Joint Motion is GRANTED.

       2.        Final judgment is entered in favor Office Depot, whose principal address is 6600

North Military Trail, Boca Raton, Florida, 33496.

                                                 1
                                                                                       Exhibit 6
            Case 20-22497-EPK         Doc 153-1      Filed 06/09/21     Page 36 of 42




       3.      Office Depot shall recover from Defendants JRS, whose principal address is 1761

Annandale Circle, Royal Palm Beach, Florida 33411; Falcha, whose address is 1761 Annandale

Circle, Royal Palm Beach, Florida 33411; and Bishop, whose address is 3172 SE Fairway Drive

West, Stuart, Florida 34997, jointly and severally, the total amount of [$10,500,000.00 less the

amount identified in paragraph 7 of the Joint Motion], which amount shall bear interest from

year to year at the annual rate provided by law, for all of which let execution issue.

       4.      Each of the Defendants shall complete under oath a Fact Information Sheet (Florida

Rule of Civil Procedure Form 1.977), including all required attachments, and serve it on counsel

for Office Depot within forty-five (45) days of the date of this consent final judgment unless the

judgment is satisfied or post-judgment discovery is stayed.

       5.      The Court retains jurisdiction to consider a motion for attorneys’ fees and costs, to

enforce the judgment debtors’ compliance with this consent final judgment, to enter all post-

judgment orders as may be necessary and proper related to the collection on this judgment, and to

enter further orders as the Court deems just and proper.

       DONE AND ORDERED in West Palm Beach, Palm Beach County, Florida this _____ day
of ________________________, 2020.



                                              John S. Kastrenakes, Circuit Judge




Copies furnished to:
Kimberly J. Freedman: kimberly.freedman@nelsonmullins.com
Theodore R. Walters: twalters@porterwright.com
Anthony R. McClure: amcclure@porterwright.com
Sara K. White: swhite@porterwright.com




                                                 2
                                                                                         Exhibit 6
              Case 20-22497-EPK      Doc 153-1      Filed 06/09/21     Page 37 of 42




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM DIVISION

In re:

STUART ROY MILLER,                                   Case No.: 20-22497-EPK

      Debtor.                                        Chapter 11
__________________________/

OFFICE DEPOT, LLC,

                Plaintiff.

v.                                                   Adv. Proc. No. 21-01074-EPK

STUART ROY MILLER,

            Defendant.
__________________________/

     JOINT MOTION TO ENFORCE CONFIDENTIAL SETTLEMENT AND RELEASE
       AGREEMENT AND FOR ENTRY OF FINAL JUDGMENT AGAINST MILLER

         Plaintiff, OFFICE DEPOT, LLC, as successor-in-interest to OFFICE DEPOT, INC.

(“Office Depot”), and Debtor/Defendant, STUART ROY MILLER (“Miller”), by and through

undersigned counsel, hereby move to enforces the parties’ Confidential Settlement and Release

Agreement and for the entry of a non-dischargeable final judgment against Miller, and state as

follows:

         1.     Office Depot initiated this Adversary Proceeding against Miller on March 2, 2021.

         2.     Office Depot and Miller subsequently resolved this dispute by entering into a

Confidential Settlement and Release Agreement (“Agreement”), the effective date of which is May

____, 2021.

         3.     JRS Health Services LLC (“JRS”), Richard Falcha (“Falcha”), and Jeffrey Bishop

(“Bishop”), the defendants in a related state court matter, styled Office Depot, LLC, as successor-


                                                1
                                                                                         Exhibit 7
             Case 20-22497-EPK          Doc 153-1      Filed 06/09/21     Page 38 of 42




in-interest to Office Depot, Inc. v. JRS Health Services, LLC, Richard Falcha, and Jeffrey Bishop,

Case No. 50-2021-CA-000631 XXXX MB (the “State Court Lawsuit”), are also parties to the

Agreement.

        4.       Pursuant to the Agreement, Office Depot on the one hand, and JRS, Falcha, Bishop,

and Miller on the other, agreed to the entry of a consent final judgment in the State Court Lawsuit

against JRS, Falcha, and Bishop, jointly and severally, in the amount of TEN MILLION FIVE

HUNDRED THOUSAND DOLLARS AND NO CENTS ($10,500,000.00), less any amounts

previously paid by JRS toward the total settlement amount, should JRS default on its payment

obligations under the Agreement.

        5.       Pursuant to the Agreement, Office Depot on the one hand, and JRS, Falcha, Bishop,

and Miller on the other, further agreed to the entry of a non-dischargeable final judgment against

Miller in this Adversary Proceeding, adjudicating Miller jointly and severally liable for the total

amount of the consent final judgment in the State Court Lawsuit along with JRS, Falcha, and

Bishop.

        6.       On ____________, 2021, this Court approved the Agreement and dismissed this

Adversary Proceeding with prejudice. The Court retained jurisdiction to enforce the terms of the

Agreement as it pertains to Miller, including but not limited to the entry of a non-dischargeable

final judgment against Miller upon default by JRS of its obligations under the Agreement as set

forth therein.

        7.       JRS defaulted on its payment obligations under section 4(a) of the Agreement.

        8.       Office Depot provided notice to JRS of its default(s) pursuant to the notice

provision of the Agreement.

        9.       JRS failed to cure its default(s) within five business days of such notice.



                                                   2
                                                                                               Exhibit 7
             Case 20-22497-EPK        Doc 153-1      Filed 06/09/21      Page 39 of 42




       10.     Prior to its default(s), JRS paid Office Depot the total amount of $______________

toward the total settlement amount.

       11.     On ___________, 2021, upon joint motion of Office Depot and JRS, Falcha, and

Bishop, the Judge in the State Court Lawsuit entered a consent final judgment against JRS, Falcha,

and Bishop, jointly and severally, in the amount $______________.

       12.     Pursuant to the Agreement, the Office Depot and Miller agree that Office Depot is

now also entitled to the entry of a non-dischargeable final judgment against Miller in this

Adversary Proceeding, adjudicating Miller jointly and severally liable for the amount of the

consent final judgment in the State Court Lawsuit along with JRS, Falcha, and Bishop.

       13.     Accordingly, Office Depot and Miller respectfully request that this Court enforce

the Agreement and enter a non-dischargeable final judgment against Miller in the form attached

hereto as Exhibit A.

       WHEREFORE, Plaintiff, Office Depot, and Debtor/Defendant Stuart Roy Miller

respectfully request that this Court grant this motion and enter the final judgment attached hereto,

as well as any and all further relief the Court deems just and proper.



                    [SIGNATURE BLOCKS ON THE FOLLOWING PAGE]




                                                 3
                                                                                         Exhibit 7
           Case 20-22497-EPK          Doc 153-1     Filed 06/09/21     Page 40 of 42




Dated: ________, 2021

Respectfully Submitted,

 Shraiberg, Landau & Page, P.A.                    Furr and Cohen, P.A.

 By: /s/                                           By: /s/

 Bradley S. Shraiberg                              Robert C. Furr
 Fla. Bar No. 121622                               Fla. Bar No. 210854
 bss@slp.law.com                                   rfurr@furrcohen.com
 2385 NW Executive Center Drive, Suite 300         2255 Glades Road, Suite 301E
 Boca Raton, Florida 33431                         Boca Raton, Florida 33431
 Telephone: 561.443.0800                           Telephone: 561.395.0500
 Facsimile: 561.998.0047                           Facsimile: 561.338.7532

 Attorneys for Office Depot, LLC, as               Attorneys for Stuart Roy Miller
 successor-in-interest to Office Depot, Inc.




                                               4
                                                                                       Exhibit 7
              Case 20-22497-EPK       Doc 153-1      Filed 06/09/21    Page 41 of 42




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM DIVISION

In re:

STUART ROY MILLER,                                   Case No.: 20-22497-EPK

      Debtor.                                        Chapter 11
__________________________/

OFFICE DEPOT, LLC,

                Plaintiff.

v.                                                   Adv. Proc. No. 21-01074-EPK

STUART ROY MILLER,

            Defendant.
__________________________/

                                      FINAL JUDGMENT

         THIS CAUSE, having come before the Court on the Joint Motion to Enforce Confidential

Settlement and Release Agreement and for Entry of Final Judgment against Miller (“Joint

Motion”) filed by OFFICE DEPOT, LLC, as successor-in-interest to OFFICE DEPOT, INC.

(“Office Depot”), and Debtor/Defendant, STUART ROY MILLER (“Miller”), and the Court,

having reviewed the Joint Motion, noting the parties’ agreement as represented in the Joint Motion,

and being otherwise fully advised in the premises, it is hereby:

         ORDERED and ADJUDGED as follows:

         1.     The Joint Motion is GRANTED.

         2.     Final judgment is entered in favor Office Depot, whose principal address is 6600

North Military Trail, Boca Raton, Florida, 33496, and against Miller, whose address is 3421 NW

25th Terrace, Boca Raton, FL 33434.



                                                 1
                                                                                        Exhibit 8
             Case 20-22497-EPK        Doc 153-1      Filed 06/09/21     Page 42 of 42




        3.     Office Depot shall recover from Miller the total amount of $_______________,

which is the amount of the consent final judgment entered against JRS Health Services LLC

(“JRS”), Richard Falcha (“Falcha”), and Jeffrey Bishop (“Bishop”), jointly and severally, in the

related state court matter, styled Office Depot, LLC, as successor-in-interest to Office Depot, Inc.

v. JRS Health Services, LLC, Richard Falcha, and Jeffrey Bishop, Case No. 50-2021-CA-000631

XXXX MB (“State Court Lawsuit”). Miller shall be jointly and severally liable, along with JRS,

Falcha, and Bishop, for this total amount, which amount shall bear interest from year to year at the

annual rate provided by law, for all of which let execution issue.

        4.     Pursuant to §§ 523(a)(2)(A), 523(a)(2)(B), 523(a)(4), and 523(a)(6) of the United

States Bankruptcy Code, this final judgment is non-dischargeable, and Miller agrees not to seek to

discharge this final judgment or oppose Office Depot seeking a determination of non-

dischargeability of this final judgment in any subsequent bankruptcy proceeding.

        5.     The Court retains jurisdiction to consider a motion for attorneys’ fees and costs, to

enforce the judgment debtor’s compliance with this Final Judgment, to enter all post-judgment

orders as may be necessary and proper related to the collection on this judgment, and to enter

further orders as the Court deems just and proper.

        DONE AND ORDERED in the Southern District of Florida this _____ day of ______,
2021.

                                              Erik P. Kimball, Bankruptcy Judge




                                                 2
                                                                                         Exhibit 8
